UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6162


SHAWN DWAYNE BUCKNER,

                Plaintiff - Appellant,

          v.

E.P.R.U.C. SHIFT, (That worked on 5/01/12); LT. BRETT CALEY;
SGT. CHAD KEEGAN; CO II KEITH CURTIS; CO II ROBERT CANIGLIO;
CO II THEODORE JONES; CO II MICHAEL HANCOCK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:14-cv-00789-RWT)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Dwayne Buckner, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawn    Dwayne   Buckner        appeals   the     district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                              We

have     reviewed     the      record     and     find     no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.         See   Buckner    v.   E.P.R.U.C.          Shift,    (That   worked     on

5/01/12), No. 8:14-cv-00789-RWT (D. Md. filed Jan. 16, 2015 &

entered Jan. 20, 2015).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this    court    and     argument      would    not   aid   the

decisional process.



                                                                               AFFIRMED




                                           2